Case: 17-11716    Date Filed: 11/04/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11716
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket Nos. 8:16-cv-01801-SCB-AEP,
                          8:13-cr-00122-SCB-AEP-1

KEISHAN H. ENIX,

                                                         Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,


                                                         Respondent-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (November 4, 2019)

Before MARCUS, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:

      Keishan Enix, a federal prisoner serving a 168-month total sentence, appeals

from the district court’s denial of his 28 U.S.C. § 2255 motion to vacate. Enix has
              Case: 17-11716     Date Filed: 11/04/2019   Page: 2 of 2


moved for a certificate of appealability (“COA”) as to whether his 18 U.S.C. § 924(c)

conviction is unconstitutional in light of the Supreme Court’s recent decision in

United States v. Davis, 139 S. Ct. 2319 (2019), and for summary reversal. The

government does not oppose either motion. Enix’s motion for a COA is GRANTED

on the following issue only:

      Whether Enix’s conviction under 18 U.S.C. § 924(c) was
unconstitutional in light of the Supreme Court’s holding in United States v.
Davis, 139 S. Ct. 2319 (2019).

Enix’s motion for summary reversal is also GRANTED, and his case is VACATED

AND REMANDED for the district court to consider, in the first instance, the

viability of his claim for habeas relief in light of the Supreme Court’s decision in

United States v. Davis.




                                         2